Exhibit 10.45

Named Executive Officer Compensation Information – 2011 Salaries and Target
Bonus Percentages

The table below provides information regarding the annual base salaries and
target bonus percentages for the Company’s 2010 named executive officers
currently employed by the Company for the 2011 performance period:

 

Named Executive Officer

   2011 Annual Base Salary    2011 Target Bonus
Percentage (1)

Ronald W. Barrett, PhD

Chief Executive Officer

   $458,522    90%

William G. Harris

Senior Vice President of Finance and Chief Financial Officer

   $351,405    40%

Vincent J. Angotti

Senior Vice President, Chief Commercialization Officer

   $405,863    40%

 

(1) Represents a percentage of 2011 annual base salary pursuant to the terms and
conditions of the XenoPort, Inc. Corporate Bonus Plan.